United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3873
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
John M. Davison,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 17, 2012
                                 Filed: May 29, 2012
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       John Davison appeals the sentence the district court1 imposed after he pleaded
guilty to distributing child pornography, in violation of 18 U.S.C. § 2252(a)(2)(A)(B),
(b)(1). His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), suggesting that the sentence is unreasonable.

      Upon careful review, we conclude that the sentence imposed by the district
court–at the bottom of the properly calculated Guidelines range–is not unreasonable.

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
See United States v. Peck, 496 F.3d 885, 891 (8th Cir. 2007) (sentence within
properly calculated Guidelines range is cloaked in presumption of reasonableness, but
presumption may be rebutted by reference to 18 U.S.C. § 3553(a) factors; defendant
must show that district court failed to consider relevant factor that should have
received significant weight, gave significant weight to improper or irrelevant factor,
or considered only appropriate factors but nevertheless committed clear error of
judgment).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         - 2-